USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC#: —

DATE FILED: 3- 4-20
UNITED STATES DISTRICT COURT a
SOUTHERN DISTRICT OF NEW YORK

GRISSEL GUEVARA, on behalf of T.A.C.,
Plaintiff, 1:18-—cv—09657 (ALC)

—against—

OPINION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

INTRODUCTION

Plaintiff Grissel Guevara (“Plaintiff”), who is proceeding pro se, brings this action on
behalf of her minor child T.A.C., challenging the Commissioner of Social Security’s
(“Commissioner” or “Defendant”) final decision that Plaintiff was not entitled to supplemental
security income (“SSI”) under Title XVI of the Social Security Act. Before the Court is
Defendant’s motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
After careful consideration, Defendant’s motion is GRANTED.

BACKGROUND!

T.A.C. developed asthmatic allergies at approximately four months old. Compl. [PP 4-5,
ECF No. 2. As a result, Plaintiff filed for supplemental security income, which the Social
Security Administration (“SSA”) denied. /d. P 6. Plaintiff then requested a hearing, which took
place on June 2, 2017. Jd. P 7. Shortly thereafter, on August 24, 2017, an Administrative Law

Judge (“ALJ”) denied Plaintiff's claim. Pl,’s Ex, 2. Plaintiff then requested review of the ALJ’s

 

' Unless otherwise indicated, the following facts are drawn from Plaintiff’s Complaint, and are taken as true for the
purposes of this motion to dismiss.

l COPIES MAILED

 

 
decision, which was denied on August 3, 2018. PI.’s Exs. 1-2. The ALJ Judge’s decision thus
became the final decision of the Commissioner, Pl.’s Ex. 2.

The attorney formerly representing Plaintiff in the SSA appeal sent Plaintiff a letter dated
August 13, 2018, terminating his representation and informing her that she had “60 days from
August 3, 2018 to file a Civil Action.” Pl.’s Ex. 1. Plaintiff alleges that on August 31, 2018, she
received the SSA letter denying the appeal and informing her of her right to bring a civil suit
within 60 days. Compl. 8. On October 19, 2018, Plaintiff brought the instant action,
challenging the ALJ’s decision as erroneous and not supported by substantial evidence. Id. 9. A
few months later, on January 15, 2019, Defendant filed a motion to dismiss. See Def.’s Mot.
Dismiss, ECF No. 11. Although the Court’s Order dated October 24, 2018, directed Plaintiff to
serve an answering brief within 60 days of the filing of the Commissioner’s motion, see Order of
Service and Scheduling Order, ECF No. 6, Plaintiff failed to file such an opposition. Accordingly
on December 12, 2019, the Court issued an Order to Show Cause, see Order to Show Cause,

ECF No. 13, to which Plaintiff timely responded. See Pl.’s Ltr., ECF No. 14.
LEGAL STANDARD

When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a
court should “draw all reasonable inferences in [the plaintiff's] favor, assume all well-pleaded
factual allegations to be true, and determine whether they plausibly give rise to an entitlement to
relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks
omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Ail. Corp. v. Twombly, 550 U.S. 544, 570 (2007),

 
The Court’s function on a motion to dismiss is “not to weigh the evidence that might be
presented at a trial but merely to determine whether the complaint itself is legally sufficient.”
Goldman vy. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should not dismiss the
complaint if the plaintiff has stated “enough facts to state a claim to relief that is plausible on its
face.” Twombly, 550 U.S, at 570. “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jgbal, 556 U.S. at 678. Moreover, “the tenet that a court must accept
a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of action’s
elements, supported by mere conclusory statements.” Jd. 663.

DISCUSSION

Pursuant to 42 U.S.C. § 405(g), a Plaintiff has sixty days after receipt of the
Commissioner’s final decision to initiate a civil action in federal court, challenging such a
decision. 42 U.S.C. § 405(g). Regulations further provide that the date of receipt of the decision
“shall be presumed to be 5 days after the date of such notice, unless there is a reasonable
showing to the contrary.” 20 C.F.R. § 422.210; see also Marquez v. Comm'r of Soc. Sec., No. 12-
CV-08151, 2013 WL 3344320, at *3 (S.D.N.Y. July 2, 2013) (citations omitted) (“To
successfully rebut the presumption, . . . a plaintiff must present some affirmative evidence
indicating that actual receipt occurred at a later date.”), “Because permitting review of the
Commissioner’s decision is interpreted as a conditional waiver of governmental immunity, the
sixty-day deadline is to be strictly enforced.” McCreery v. Comm'r of Soc. Sec., No. 18-CV-
1744, 2019 WL 5537946, at *2 (S.D.N.Y. Oct. 24, 2019) (citing Bowen v. City of New York, 476
U.S. 467, 479 (1986)); see also Borrero v. Colvin, No. 14-CV-5304, 2015 WL 1262276, at *3

(S.D.N.Y. Mar. 19, 2015) (citations omitted) (“Failure to file a complaint within the statutory

 

 

 
limitation most often requires dismissal of the case, even where the delay is minor and the
plaintiff is pro se.”).

However, the doctrine of equitable tolling is applicable if the plaintiff can “show that ‘he
has been pursuing his rights diligently’ and that ‘some extraordinary circumstances stood in his
way.’” Torres y. Barnhart, 417 F.3d 276, 279 (2d Cir. 2005) (quoting Pace v. DiGuglielmo, 544
U.S. 408, 418 (2005)); see also Bowen v. City of N.Y., 476 U.S. 467, 480 (1986). Such —
circumstances include “‘where the Commissioner failed to provide adequate notice of the
procedural rules governing requests for extensions of filing time,’ or ‘where a pro se claimant
received conflicting information about the filing deadline.’” Muhammad vy. Saul, No, 1:19-CV-
07638, 2020 WL 508901, at *2 (S.D.N.Y. Jan. 31, 2020) (quoting Davila v. Barnhart, 225 F.
Supp. 2d 337, 399 (S.D.N.Y. 2002)).

In this case, the Commissioner’s final decision denying Plaintiff's appeal is dated August
3, 2018. Although Plaintiff alleges she did not receive notice of this decision until August 31,
2018, she provides no further factual support for this allegation. See Marquez, 2013 WL
3344320, at *3 (finding Plaintiff's unsubstantiated claim of when the final decision was received
was insufficient to rebut the five-day presumption). Plaintiff therefore fails to rebut the
presumption that she received the Commissioner’s decision five days after the notice date;
accordingly, the Court finds Plaintiff's claim is untimely. See Davila, 225 F. Supp. 2d at 340
(finding a social security appeal untimely despite being one day late). The Court reaches the
same conclusion liberally construing Plaintiff's Complaint as alleging the date of receipt of
Commissioner’s final decision as the date of her attorney’s letter; October 19, 2018, is more than

sixty days away from August 13, 2018.

 
In addition, the Court finds that equitable tolling is not appropriate in this action. See
Muhammad, 2020 WL 508901, at *2—3 (citations omitted) (“While coutts generally treat pro
se complaints more liberally, pro se status does not by itself invoke equitable tolling without
additional justification showing extraordinary circumstances.”). Plaintiff did not provide the
Court with an explanation as to why the commencement of this action was untimely. Further,
Plaintiff received clear and consistent information from both the SSA and her former attorney,
regarding the deadline to file a complaint in federal court. Lastly, as demonstrated by Plaintiffs
failure to timely file an opposition brief, the Court also cannot conclude Plaintiff has been
diligent in pursuing her claims,

CONCLUSION

For the forgoing reasons, the Defendant’s motion to dismiss is GRANTED.
SO ORDERED. |
Dated: March 4, 2020 Ndi / (Lae )—~

New York, New York

— ANDREW L. CARTER, JR.
United States District Judge

 

 

 

 
